FILED
                             NOT FOR PUBLICATION                              MAR 05 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 09-30198

               Plaintiff - Appellee,              D.C. No. 2:07-CR-02125-RHW

   v.
                                                  MEMORANDUM *
 JESUS ALVAREZ-RAMOS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of Washington
                  Robert H. Whaley, Senior District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Jesus Alvarez-Ramos appeals from the 71-month sentence imposed

following his guilty-plea conviction for being an illegal alien in the United States




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EH/Research
after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to

28 U.S.C. § 1291, and we affirm.

       Alvarez-Ramos contends that the district court procedurally erred by

applying an upward departure under U.S.S.G. § 4A1.3, based on its determination

that his criminal history category understated his criminal history. He also

contends that his sentence is substantively unreasonable because it is greater than

necessary. The record reflects that the district court did not procedurally err in its

calculation of the advisory sentencing Guideline range or consideration of the 18

U.S.C. § 3553(a) factors, and that the sentence is substantively reasonable in light

of the totality of the circumstances. See United States v. Carty, 520 F.3d 984, 993

(9th Cir. 2008) (en banc); see also United States v. Higuera-Llamos, 574 F.3d
1206, 1210-12 (9th Cir. 2009).

       AFFIRMED.




EH/Research                                2                                     09-30198